Citation Nr: 1713319	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  11-03 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation for lumbar intervertebral disc syndrome with degenerative arthritis.

2.  Entitlement to an initial evaluation in excess of 10 percent for sensory deficit of the left lower extremity.

3.  Entitlement to a total evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Army from March 1969 to March 1989.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board last addressed this case in a July 2015 decision that remanded these matters for additional evidentiary development.  Unfortunately, an additional remand is required for proper evidentiary development sufficient to support adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the July 2015 remand, the Board instructed the RO to obtain new VA examinations regarding the Veteran's lumbar intervertebral disc syndrome with degenerative arthritis and sensory deficit of the lower left extremity.  The issue of TDIU was also remanded for additional evidentiary development.  

The thoracolumbar examiner noted that she did not review the Veteran's VA e-folder, or the Veteran's claims file, directly contrary to the Board's direction that she specifically state that those files had been reviewed.  As such, the examiner failed to adequately address the Veteran's lay statements regarding functional limitation during flare-ups, as stated in his claims file.  Accordingly, remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998) (RO compliance with a remand is not discretionary.  If an RO fails to comply with the terms of a remand, another remand for corrective action is required.).

Furthermore, the peripheral nerves examination also failed to state that the examiner reviewed the Veteran's claims file and e-folder.  Additionally, the examiner fails to take into consideration the Veteran's lay statements regarding his gait, posture, functional limitations due to pain, as well as historical symptoms of right leg radiculopathy and/or weakness.  If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The issue of TDIU should also be remanded as it is inextricably intertwined with the adjudication of the foregoing matters.

Accordingly, the case is REMANDED for the following action:

1.  The RO should make all reasonable efforts to obtain all relevant medical and/or treatment records related to the Veteran's lumbar intervertebral disc syndrome with degenerative arthritis and sensory deficit of the lower left extremity since July 2015.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).  All obtained records should be associated with the claims file.

2.  Schedule the Veteran for a VA examination with a new examiner to determine the severity of his lower back disability and sensory deficiencies of his lower extremities.  The examiner must be provided with the Veteran's e-folder, claims file, and a copy of this remand.  The examiner must review the entire claims file, with particular attention to any lay statements as to functional loss caused by pain, symptomatology in both extremities, and potential neurological symptoms.  The examiner must state that such review has occurred in his or her assessment.  The examiner should consider lay statements regarding the Veteran's observed posture and gait, as well as reports of bladder problems and fecal leakage as a neurological consequence.  The examiner should also specifically describe the Veteran's functional loss and potential entitlement to TDIU.  If the examiner's findings contradict the Veteran's lay statements, the examiner should provide a rationale as to those discrepancies.  All appropriate testing should be done and all clinical findings set out in detail.  

The examiner should provide a complete rationale for all opinions provided.  If an opinion cannot be provided without to resorting to mere speculation, the examiner should fully explain why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.

3.  Following completion of the foregoing, the AOJ should review the record and readjudicate the claim of entitlement to an initial compensable evaluation for lumbar intervertebral disc syndrome with degenerative arthritis, and entitlement to an initial evaluation in excess of 10 percent for sensory deficit left lower extremity.  If any additional disabilities are diagnosed in the examination, the AOJ should specifically adjudicate those issues.  The AOJ must then readjudicate the issue of TDIU.  If any issues remain denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative an opportunity to respond, and return the case to the Board.






The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




